DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed June 7, 2021 has been entered.
Response to Amendment
Claims 1, 10, and 19 have been amended. Claims 1-19 remain pending in the application and are provided to be examined upon their merits. 
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 112 previously set forth in the Final Office Action mailed November 13, 2020.
Due to the Applicant’s amendments to claims 1, 10, and 19, the rejections under 35 U.S.C. 101 as previously set forth in the Non-Final Correspondence mailed November 13, 2020 and applied to the previous version of the claims are being withdrawn with regard to the currently pending claims by the Office.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0043050 A1 of Smith; Ned M. et al., (hereinafter "SMITH") in view of U.S. Patent Application Publication No. US 2003/0204625 A1 of Cain, Joseph Bibb, (hereinafter "CAIN") in further view of U.S. Patent Application Publication No. US 2019/0026146 A1 of PEFFERS; SIMON N. et al., (hereinafter "PEFFERS"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 1 is an independent claim. The combined disclosures and teachings of SMITH and CAIN and PEFFERS taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method for verifying a transaction in a blockchain network, Reference (SMITH: discloses "computer implemented method" par. [0191], Claim 19 and "verify a time estimate from each of one or more other node, [] if the time match is determined, to commit to the blockchain a transaction that includes a time stamp" pars. [0173], [0182], see also par. [0191] or "[t]he transaction can be retried by verifying the time estimate from each of the one or more other node, determining a time match of the updated time estimate of the first node with the time estimates from each of the one or more other node, and [] committing to the blockchain a transaction that includes a time stamp" par. [0174), [0183], see also par. [0192] and "the transaction" pars. [0082], [0124]-[0126], Claims 2, 11, 20 and "blockchain [] network" pars. [0069], [0074], [0077], [0084], [0104], [0166]) 
• 1 ¶ 2 • wherein the blockchain network comprises nodes participating in performing the transaction, the computer-implemented method comprising: Reference (SMITH: discloses "the nodes" pars. [0104], [0110], [0112], [0114], [0124], [0128], [0146]] and "participating node[]s" par. [0126] and "perform [] transaction" pars. [0104], [0120], [0126]) 
• 1 ¶ 3 • grouping the nodes of the blockchain network into a plurality of clusters of nodes; Reference (SMITH: doesn't expressly and explicitly recite grouping the nodes of the blockchain network into...a plurality of clusters of nodes; --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "a plurality of nodes grouped into clusters of nodes" par. [0009]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "grouping" and [2] "a plurality of clusters of nodes" which are disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon fails to mention within its writings an explicit and express recitation of [1] "grouping" and [2] "a plurality of clusters of nodes" as required by the instant claim. Nevertheless, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the features apposite to the claimed invention as pointed out above with reference(s) to exemplary disclosures within CAIN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the features [1] "grouping" and [2] "a plurality of clusters of nodes" as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these above-described teachings of [1] "grouping" and [2] "a plurality of clusters of nodes" sufficiently taught, suggested, and/or disclosed in CAIN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a method [] in ad-hoc networks that is particularly well suited for networks having a relatively large number of nodes". (CAIN: par. [0008]). 
• 1 ¶ 4 • for at least one cluster within the plurality of clusters of nodes: Reference (SMITH: discloses "one or more cluster tree of linked devices" pars. [0034], [0039] and "a cluster tree of linked devices and networks" par. [0039] or "[c]lusters of IoT devices" par. [0052] or "a cluster of devices that may be grouped to perform a specific function" par. [0053]) 
• 1 ¶ 5 • determining, for each node within the at least one cluster, performance parameter values; Reference (SMITH: discloses "a strength of function of trusted execution environment (TEE) technology used in the various nodes can help provide information relating to the trustworthiness of [] each node[; t]his can be used as a weighting factor" par. [0116]) 
• 1 ¶ 6 • calculating, for each node within the at least one cluster, a weighted sum of the determined performance parameter values; Reference (SMITH: doesn't expressly and explicitly recite calculating, for each node within the at least...of the determined performance parameter values; --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "a weighted sum where a node calculates the metric" par. [0032] or "[a] [] metric may also be calculated as a weighted sum of link and node metric components" par. [0035]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "calculating" and [2] "a weighted sum" which are disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon does not mention within its explanations an explicit and express recitation of [1] "calculating" and [2] "a weighted sum" as presented within the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the features apposite to the claimed invention as commented about above with citation(s) to exemplary disclosures within CAIN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the features [1] "calculating" and [2] "a weighted sum" as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these above-described teachings of [1] "calculating" and [2] "a weighted sum" sufficiently taught, suggested, and/or disclosed in CAIN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a CAIN: par. [0008]). 
• 1 ¶ 7 • designating a node, of the at least one cluster, with a highest weighted sum as a cluster leader; Reference (SMITH: discloses "[t]his [] trustworthiness weighting can be used as a factor to select [] the node with the more accurate [that] may win" par. [0116]); (SMITH: doesn't expressly and explicitly recite as a cluster leader; --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "cluster leader node" Abstract, pars. [0009], [0011]-[0015], [0031]-[0034], [0048]-[0055], [0057]-[0065], Claims 1, 4-5, 7-8, 10, 14, 16-19, 21, 25, 28-29, 31, 33-34), [See Remarks Below] 
With respect to above-noted claimed element "a cluster leader" which is disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon omits to record within its descriptions an explicit and express recitation of a cluster leader as presented within the instant claim. However, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the feature applicable to the claimed invention as annotated above with reference(s) to exemplary disclosures within CAIN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the feature a cluster leader as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these previously described teachings of "a cluster leader" sufficiently taught, suggested, and/or disclosed in CAIN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a method [] in ad-hoc networks that is particularly well suited for networks having a relatively large number of nodes". (CAIN: par. [0008]). 
• 1 ¶ 8 • designating a number of nodes, of the at least one cluster, whose weighted sum is less than the highest weighted sum, as sub-cluster leaders, wherein those nodes designated as the cluster leader and the sub-cluster leaders represent a predefined percentage of the weighted sums of the performance parameter values of the at least one cluster; Reference (SMITH: discloses "the blockchain proof-of-work requires a majority of nodes to agree" par. [0118] or "the blockchain process does not accept a block hash that a majority of nodes disagree" par. [0119] or "determined based on whether a majority of nodes agree" par. [0144] and "nodes with less accurate times" par. [0144] or "a second node [] using a clock using a quartz crystal[] weighted" par. [0116] and "a cluster tree of linked devices and networks" par. [0039]); (SMITH: doesn't expressly and explicitly recite leaders --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "cluster leader node" Abstract, pars. [0009], [0011]-[0015], [0031]-[0034], [0048]-[0055], [0057]-[0065], Claims 1, 4-5, 7-8, 10, 14, 16-19, 21, 25, 28-29, 31, 33-34), [See Remarks Below]; (SMITH: discloses as described previously in this paragraph); (SMITH: doesn't expressly and explicitly recite designated --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (SMITH: discloses as described previously in this paragraph); (SMITH: doesn't expressly and explicitly recite of the weighted sums of the performance parameter...of the at least one cluster; --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "a weighted sum where a node calculates the metric" par. [0032] or "[a] [] metric may also be calculated as a weighted sum of link and node metric components" par. [0035]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "leaders" and [2] "designated" and [3] "of the weighted sums" which are disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon omits to mention within its writings an explicit and express recitation of [1] "leaders" and [2] "designated" and [3] "of the weighted sums" as presented within the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of CAIN which sufficiently teaches the features applicable to the claimed invention as pointed out above with reference(s) to exemplary disclosures within CAIN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of SMITH by adding or substituting the features [1] "leaders" and [2] "designated" and [3] "of the weighted sums" as taught and/or suggested by CAIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH with these above-described teachings of [1] "leaders" and [2] "designated" and [3] "of the weighted sums" sufficiently taught, suggested, and/or disclosed in CAIN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to provide a method [] in ad-hoc networks that is particularly well suited for networks having a relatively large number of nodes". (CAIN: par. [0008]). 
• 1 ¶ 9 • dynamically adjusting transaction throughput of the blockchain network so that the transaction throughput does not deviate from a transaction load generated by the at least one cluster; and Reference (SMITH: doesn't expressly and explicitly recite dynamically adjusting transaction throughput of...the at least one cluster; and --- however PEFFERS: clearly discloses, teaches, and/or suggests the feature -- "blockchain transaction processing (e.g., acceleration) based on core scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)), and/or (e.g., smart) network interface controller (NIC) hardware (e.g., circuit)[;] a NIC connects a computer (e.g., component thereof) to a network[;] provide for software and hardware techniques, for example, secure enclaves, hardware security modules, and/or a set of data plane libraries and network interface controller drivers for data (e.g., packet) processing (e.g., a data plane development kit (DPDK)) as a way to accelerate certain types of private and secure transaction processing, e.g., where custom hardware is not appropriate[;] provide an architecture for integrating hardware circuitry (e.g., hardware accelerator or accelerators) into a computing system, e.g., including a new dispatcher component to distribute work to processing (e.g., execution) units and/or perform initial processing on incoming transactions[;] scale beyond a threshold of (e.g., about 1,000) transactions per second[;] reduce the bottleneck for transaction processing due to complex functions, for example, (e.g., elliptic curve digital signature algorithm (ECDSA)) key recovery, (e.g., ECDSA) signature verify, and execution of the transaction (or smart contract) itself[;] reduce the bottleneck for transaction processing for enhanced privacy and security guarantees, e.g., such as zero knowledge proofs and homomorphic encryption having a higher compute cost[;] provide for hardware and methods for accelerating transaction processing to improve throughput, latency, and/or security[; t]he actual approach taken in any given deployment may vary based on the requirements of the domain[; t]o ease the burden in developing domain specific solutions[;] provide a modular architecture supporting multiple accelerator types and/or a dispatcher to intelligently distribute transactions to heterogeneous execution units and/or accelerators for processing[;] provide for acceleration techniques and hardware for blockchain transaction processing, e.g., with multicore scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)), (e.g., smart) network interface controller (NIC) hardware (e.g., circuit), instruction level enhancements, hardware security modules, secure enclaves, and/or a set of data plane libraries and network interface controller drivers for data (e.g., packet) processing (e.g., a data plane development kit (DPDK))[;] provide for added value in one or more of the following domains: financial settlement, payments, remittance, supply chain, autonomous vehicle, and/or black box vehicle recorder" par. [0054] or "load balancing" pars. [0109], [0113] or "reducing the key recovery load in workloads with locality of key use" par. [0068]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "dynamically adjusting" and [2] "throughput" and [3] "does not deviate" and [4] "load generated" which are disclosed by PEFFERS: the teachings and/or suggestions within the disclosures of SMITH and CAIN thus far relied upon do not record within the authors' explanations an explicit and express recital of [1] "dynamically adjusting" and [2] "throughput" and [3] "does not deviate" and [4] "load generated" as recited in the claim under examination. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of PEFFERS which sufficiently teaches the features apposite to the claimed invention as commented about above with citation(s) to exemplary disclosures within PEFFERS that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of SMITH and CAIN by adding or substituting the features [1] "dynamically adjusting" and [2] "throughput" and [3] "does not deviate" and [4] "load generated" as taught and/or suggested by PEFFERS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH and CAIN with these previously described teachings of [1] "dynamically adjusting" and [2] "throughput" and [3] "does not deviate" and [4] "load generated" sufficiently taught, suggested, and/or disclosed in PEFFERS because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "provide for acceleration techniques (e.g., hardware accelerator, network interface circuit (NIC) and/or a dispatcher) to improve performance around blockchain transaction processing latency and throughput[] for hardware and combined hardware/software based techniques". (PEFFERS: par. [0044]). 
• 1 ¶ 10 • verifying the transaction for the at least one cluster by the cluster leader and the sub-cluster leaders, Reference (SMITH: discloses "verify a time estimate from each of one or more other node, [] if the time match is determined, to commit to the blockchain a transaction that includes a time stamp" pars. [0173], [0182], see also par. [0191] or "[t]he transaction can be retried by verifying the time estimate from each of the one or more other node, determining a time match of the updated time estimate of the first node with the time estimates from each of the one or more other node, and [] committing to the blockchain a transaction that includes a time stamp" par. [0174), [0183], see also par. [0192] and "the transaction" pars. [0082], [0124]-[0126], Claims 2, 11, 20 and "one or more cluster tree of linked devices" pars. [0034], [0039]); (SMITH: doesn't expressly and explicitly recite by the cluster leader --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "cluster leader node" Abstract, pars. [0009], [0011]-[0015], [0031]-[0034], [0048]-[0055], [0057]-[0065], Claims 1, 4-5, 7-8, 10, 14, 16-19, 21, 25, 28-29, 31, 33-34); (SMITH: discloses "a cluster tree of linked devices and networks" par. [0039]); (SMITH: doesn't expressly and explicitly recite leaders, --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
• 1 ¶ 11 • wherein verifying comprises concluding the transaction information in a block that is published to the blockchain network. Reference (SMITH: discloses "[a] blockchain (sometimes referred to as a block chain) is a continuously growing list of records, called blocks, which can be linked and secured using cryptography[; e]ach block can contain a cryptographic hash of the previous block, a timestamp and transaction data[; a] blockchain can be resistant to modification of the data[; i]t can be an open distributed ledger that can record transactions between parties efficiently and in a verifiable and permanent manner[; a] blockchain can be managed by a peer-to-peer network collectively adhering to a protocol for inter-node communication and validating new blocks[; o]nce recorded, the data in a block cannot be altered retroactively without the alteration of all subsequent blocks" par. [0074]) 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SMITH discloses the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the computer-implemented method of claim 1, Reference (SMITH: discloses "computer implemented method" par. [0191], Claim 19) 
• 2 ¶ 2 • wherein the performance parameter values comprise at least one parameter selected from the group consisting of a number of transactions performed by the node in a first given time period, a number of transactions verified by the node in a second given time period, a period during which the node has been part of the blockchain network, a percentage of up-time of the node in the blockchain network, a processing power of the node measurable in floating point operations per second or number of hash calculations, memory and/or storage capacities, network bandwidth, CPU clock rate, number of CPUs, bus throughput, and number of threads per CPU. Reference (SMITH: discloses "a strength of function of trusted execution environment (TEE) technology used in the various nodes can help provide information relating to the trustworthiness of [] each node[; t]his can be used as a weighting factor" par. [0116] and "[t]his [] trustworthiness weighting can be used as a factor to select [] the node with the more accurate [that] may win" par. [0116] and "verify a time estimate from each of one or more other node, [] if the time match is determined, to commit to the blockchain a transaction that includes a time stamp" pars. [0173], [0182], see also par. [0191] or "[t]he transaction can be retried by verifying the time estimate from each of the one or more other node, determining a time match of the updated time estimate of the first node with the time estimates from each of the one or more other node, and [] committing to the blockchain a transaction that includes a time stamp" par. [0174), [0183], see also par. [0192] and "blockchain [] network" pars. [0069], [0074], [0077], [0084], [0104], [0166] and "communications from one IoT device may be passed along the most convenient path to reach the gateways 310, for example, the path having the fewest number of intermediate hops, or the highest bandwidth" par. [0061]) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SMITH discloses the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 3 ¶ 2 • wherein the transaction is part of a distributed ledger program. Reference (SMITH: discloses "distributed ledger transactions" pars. [0023], [0114] or "distributed ledger systems" par. [0075] or "distributed ledger approaches" par. [0075]) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SMITH discloses the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 4 ¶ 2 • wherein the nodes are geographically distributed. Reference (SMITH: discloses "the nodes" pars. [0104], [0110], [0112], [0114], [0124], [0128], [0146]] and "geographic locations of the nodes" par. [0127]) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SMITH discloses the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 5 ¶ 2 • wherein the nodes of one of the clusters are co-located. Reference (SMITH: discloses "one or more cluster tree of linked devices" pars. [0034], [0039] and "three transient IoT devices 412, 414, and 416 have joined the fog device 402[; i]n these cases, the IoT device may be built into the IoT devices, or may be an app on a smart phone carried by a person[; o]ther IoT devices may also be present, such as IoT devices in moving computers located in vehicles such as automobiles or drones, and the like" par. [0062]) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 6 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 1, SMITH discloses the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the computer-implemented method of claim 5, See Prior Comment(s) at Claim 2 Par. 1; 
• 6 ¶ 2 • wherein the clusters are geographically distributed. Line Comment: (SMITH: discloses "[c]lusters of IoT devices, such as the remote weather stations 314 or the traffic control group 306, may be equipped to communicate with other IoT devices as well as with the cloud 302" par. [0052]); Reference (SMITH: discloses "geographic locations of the nodes" par. [0127]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SMITH discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 7 ¶ 2 • wherein a portion of the nodes of one of the clusters are of different technical architectures and/or run under different operating systems. Line Comment: (SMITH: discloses "participating platforms are heterogeneous" par. [0022]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 8 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, SMITH discloses the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 8 ¶ 2 • wherein a portion of the nodes comprises a co-processor for hash value calculations. Reference (SMITH: discloses "a portion of the nodes" par. [0113] and "one or more processors" pars. [0220], [0222] or "multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "any number of other processors may be used" par. [0148] and "a method that computes a cryptographic hash of the application before and after the update[; t]he hash results will differ and a whitelist may be used to associate the hash value with the app and version number" par. [0101] or "processor to compute a block hash" par. [0178], Claim 6) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 10 is an independent claim. SMITH and CAIN and PEFFERS disclose and render obvious as previously combined the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, a computer system for verifying a transaction in a blockchain network, See Prior Comment(s) at Claim 1 Par. 1; 
• 10 ¶ 2 • the blockchain network comprising nodes participating in performing the transaction, the computer system comprising: Reference (SMITH: discloses "the nodes" pars. [0104], [0110], [0112], [0114], [0124], [0128], [0146]] and "participating node[]s" par. [0126] and "perform [] transaction" pars. [0104], [0120], [0126]) 
• 10 ¶ 3 • a computer having a processor and a tangible storage device; and Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "[p]rogram instructions may be used to cause a general-purpose or special-purpose processing system that is programmed with the instructions to perform the operations described[; ] methods described herein may be provided as a computer program product, also described as a computer or machine accessible or readable medium that may include one or more machine accessible storage media having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods" par. [0217]) 
• 10 ¶ 4 • a program embodied on the tangible storage device for execution by the processor, the program having a plurality of program instructions, comprising instructions for: Reference (SMITH: discloses "distributed ledger transactions" pars. [0023], [0114] or "distributed ledger systems" par. [0075] or "distributed ledger approaches" par. [0075] and "components may be embodied by any number of software or hardware forms[; f]or example, a component or module may be implemented as a hardware circuit comprising custom very-large-scale integration (VLSI) circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components[; a] component or module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like[; c]omponents or modules may also be implemented in software for execution by various types of processors[; a]n identified component or module of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions, which may, for instance, be organized as an object, procedure, or function[; n]evertheless, the executables of an identified component or module need not be physically located together" par. [0168]); (SMITH: doesn't expressly and explicitly recite having a plurality --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "a plurality of nodes grouped into clusters of nodes" par. [0009]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (SMITH: discloses "[p]rogram instructions may be used to cause a general-purpose or special-purpose processing system that is programmed with the instructions to perform the operations described[; ] methods described herein may be provided as a computer program product, also described as a computer or machine accessible or readable medium that may include one or more machine accessible storage media having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods" par. [0217]) 
• 10 ¶ 5 • program instructions to group the nodes of the blockchain network into a plurality of clusters of nodes; See Prior Comment(s) at Claim 1 Par. 3; 
• 10 ¶ 6 • for at least one cluster within the plurality of clusters of nodes; See Prior Comment(s) at Claim 1 Par. 4; 
• 10 ¶ 7 • program instructions to determine, for each node within the at least one cluster, performance parameter values; See Prior Comment(s) at Claim 1 Par. 5; 
• 10 ¶ 8 • program instructions to calculate, for each node within the at least one cluster, a weighted sum of the determined performance parameter values; See Prior Comment(s) at Claim 1 Par. 6; 
• 10 ¶ 9 • program instructions to designate a node, of the at least one cluster, with a highest weighted sum as a cluster leader, See Prior Comment(s) at Claim 1 Par. 7; 
• 10 ¶ 10 • program instructions to designate a number of nodes, of the at least one cluster, whose weighted sum is less than the highest weighted sum, as sub-cluster leaders, wherein those nodes designated as the cluster leader and the sub-cluster leaders represent a predefined percentage of the weighted sums of the performance parameter values of the at least one cluster; See Prior Comment(s) at Claim 1 Par. 8; 
• 10 ¶ 11 • program instructions to dynamically adjust transaction throughput does not deviate from a transaction load generated by the at least one cluster; and See Prior Comment(s) at Claim 1 Par. 9; 
• 10 ¶ 12 • program instructions to verify the transaction for the at least one cluster by the cluster leader and the sub-cluster leaders, See Prior Comment(s) at Claim 1 Par. 10; 
• 10 ¶ 13 • wherein verifying comprises concluding the transaction information in a block that is published to the blockchain network. See Prior Comment(s) at Claim 1 Par. 11; 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 11 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 10, SMITH discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the computer system according to claim 10, Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) 
• 11 ¶ 2 • wherein the performance parameter values comprise at least one parameter selected from the group consisting of a number of transactions performed by the node in a first given time period, a number of transactions verified by the node in a second given time period, a period during which the node has been part of the blockchain network, a percentage of up-time of the node in the blockchain network, and a processing power of the node measurable in floating point operations per second or number of hash calculations, memory and/or storage capacities, network bandwidth, CPU clock rate, number of CPUs, bus throughput, and number of threads per CPU. See Prior Comment(s) at Claim 2 Par. 2; 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 12 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 10, SMITH discloses the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the computer system according to claim 10, Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) 
• 12 ¶ 2 • wherein the transaction is part of a distributed ledger program. See Prior Comment(s) at Claim 3 Par. 2; 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 13 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 10, SMITH discloses the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the computer system according to claim 10, Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) 
• 13 ¶ 2 • wherein the nodes are geographically distributed. See Prior Comment(s) at Claim 4 Par. 2; 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 14 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art SMITH discloses the claimed subject matter of claim 14 as follows and as explained below.
Regarding and as per CLAIM 14, the computer system according to claim 10, Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) 
• 14 ¶ 2 • wherein the nodes of one of the clusters are co-located. See Prior Comment(s) at Claim 5 Par. 2; 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 15 is a dependent claim that directly depends upon parent claim 14, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 10, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 14 and 10, SMITH discloses the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, the computer system according to claim 14, Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) 
• 15 ¶ 2 • wherein the clusters are geographically distributed. Line Comment: (SMITH: discloses "[c]lusters of IoT devices, such as the remote weather stations 314 or the traffic control group 306, may be equipped to communicate with other IoT devices as well as with the cloud 302" par. [0052]) 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 16 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 10, SMITH discloses the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the computer system according to claim 10, Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) 
• 16 ¶ 2 • wherein a portion of the nodes of one of the clusters are of different technical architectures and/or run under different operating systems. Line Comment: (SMITH: discloses "participating platforms are heterogeneous" par. [0022]) 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 17 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 10, SMITH discloses the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, the computer system according to claim 10, Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) 
• 17 ¶ 2 • wherein a portion of the nodes comprises a co-processor for hash value calculations. See Prior Comment(s) at Claim 8 Par. 2; 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over SMITH and CAIN and PEFFERS. Claim 19 is an independent claim. SMITH and CAIN and PEFFERS disclose and render obvious as previously combined the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, a computer program product for verifying a transaction in a blockchain network, See Prior Comment(s) at Claim 1 Par. 1; 
• 19 ¶ 2 • the blockchain network comprising nodes participating in performing the transaction, the computer program product comprising: Reference (SMITH: discloses "the nodes" pars. [0104], [0110], [0112], [0114], [0124], [0128], [0146]] and "participating node[]s" par. [0126] and "perform [] transaction" pars. [0104], [0120], [0126]) 
• 19 ¶ 3 • one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more computer-readable tangible storage devices, the program instructions comprising: Reference (SMITH: discloses "[p]rogram instructions may be used to cause a general-purpose or special-purpose processing system that is programmed with the instructions to perform the operations described[; ] methods described herein may be provided as a computer program product, also described as a computer or machine accessible or readable medium that may include one or more machine accessible storage media having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods" par. [0217]) 
• 19 ¶ 4 • program instructions to group the nodes of the blockchain network into a plurality of clusters of nodes; See Prior Comment(s) at Claim 1 Par. 3; 
• 19 ¶ 5 • for at least one cluster within the plurality of clusters of nodes; See Prior Comment(s) at Claim 1 Par. 4; 
• 19 ¶ 6 • program instructions to determine, for each node within the at least one cluster, performance parameter values; See Prior Comment(s) at Claim 1 Par. 5; 
• 19 ¶ 7 • program instructions to calculate, for each node within the at least one cluster, a weighted sum of the determined performance parameter values; See Prior Comment(s) at Claim 1 Par. 6; 
• 19 ¶ 8 • program instructions to designate a node, of the at least one cluster, with a highest weighted sum as a cluster leader; See Prior Comment(s) at Claim 1 Par. 7; 
• 19 ¶ 9 • program instructions to designate a number of nodes, of the at least one cluster, whose weighted sum is less than the highest weighted sum, as sub-cluster leaders, wherein those nodes designated as the cluster leader and the sub-cluster leaders represent a predefined percentage of the weighted sums of the performance parameter values of the at least cluster; See Prior Comment(s) at Claim 1 Par. 8; 
• 19 ¶ 10 • program instructions to dynamically adjust transaction throughput does not deviate from a transaction load generated by the at least one cluster; and See Prior Comment(s) at Claim 1 Par. 9; 
• 19 ¶ 11 • program instructions to verify the transaction for the at least one cluster by the cluster leader and the sub-cluster leaders, See Prior Comment(s) at Claim 1 Par. 10; 
• 19 ¶ 12 • wherein the program instructions ot verify comprise program instructions to conclude the transaction information in a block that is published to the blockchain network. Reference (SMITH: discloses "[a] blockchain (sometimes referred to as a block chain) is a continuously growing list of records, called blocks, which can be linked and secured using cryptography[; e]ach block can contain a cryptographic hash of the previous block, a timestamp and transaction data[; a] blockchain can be resistant to modification of the data[; i]t can be an open distributed ledger that can record transactions between parties efficiently and in a verifiable and permanent manner[; a] blockchain can be managed by a peer-to-peer network collectively adhering to a protocol for inter-node communication and validating new blocks[; o]nce recorded, the data in a block cannot be altered retroactively without the alteration of all subsequent blocks" par. [0074]) 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SMITH in view of CAIN in further view of PEFFERS in even further view of U.S. Patent Application Publication No. US 2019/0180276 A1 of Lee; Jisoo et al., (hereinafter "LEE"). 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over SMITH and CAIN and PEFFERS and LEE. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of SMITH and CAIN and LEE taken together render obvious the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the computer-implemented method of claim 1, See Prior Comment(s) at Claim 2 Par. 1; 
• 9 ¶ 2 • wherein a plurality of transactions is combined to a block and wherein a copy of the block is stored by each designated cluster leader. Reference (SMITH: discloses "blockchain [] can record transactions between parties efficiently and in a verifiable and permanent manner[; a] blockchain can be managed by a peer-to-peer network collectively adhering to a protocol for inter-node communication and validating new blocks[; o]nce recorded, the data in a block cannot be altered retroactively without the alteration of all subsequent blocks" par. [0074] or "[e]ach blockchain node (for example, each blockchain compute node) can include in its transaction block an estimation of current time[; b]lockchain technology can be used [] to process transactions in a data exchange (or information exchange)" par. [0023]); (SMITH: doesn't expressly and explicitly recite is combined --- however LEE: clearly discloses, teaches, and/or suggests the feature -- "one or more new blocks containing several event records associated with a plurality of events (e.g., after receiving event information for a plurality of transactions related to a plurality of users)[; i]t should be understood that steps 501-506 could be repeated (e.g., sequentially or in batches) for a plurality of events related to a plurality of users before generating a new block comprising event records for the plurality of events[; t]herefore, the generated new block may comprise a large number of event records[; t]he event records may include event information andor trust information, as well as other types of data for storage on the blockchain, such as smart contracts" par. [0119] or "a new block containing event records[,] the new block may contain a plurality of other event records for various events (e.g., transactions, user information, other smart contracts, and the like), and the automated event processing computing platform 410 may transmit the new block to the other nodes on the blockchain network 200" pars. [0126], [0180]), [See Remarks Below]; (SMITH: discloses as described previously in this paragraph and "[f]IG. 12 also illustrates the local blockchain copy for each of the nodes (1204A, 1204B,..., 1204N)" par. [0128] and "recorded in the blockchain ledgers" par. [0098]); (SMITH: doesn't expressly and explicitly recite by each designated cluster leader. --- however CAIN: clearly discloses, teaches, and/or suggests the feature -- "cluster leader node" Abstract, pars. [0009], [0011]-[0015], [0031]-[0034], [0048]-[0055], [0057]-[0065], Claims 1, 4-5, 7-8, 10, 14, 16-19, 21, 25, 28-29, 31, 33-34), [See Remarks Below] 
With respect to above-noted claimed element [2] "each designated cluster" which is disclosed by CAIN: the teachings and/or suggestions within the disclosure of SMITH thus far relied upon fails to CAIN: par. [0008]). 
With respect to above-noted claimed element [1] "a plurality of transactions is combined to a block" which is disclosed by LEE: the teachings and/or suggestions within the disclosures of SMITH and CAIN thus far relied upon omit to record within the authors' descriptions an explicit and express recitation of [1] "a plurality of transactions is combined to a block" as recited in the claim being considered. However, herein relied upon are portions of the disclosure of LEE which sufficiently teaches the feature applicable to the claimed invention as commented about above with quotation(s) of exemplary disclosures within LEE that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of SMITH and CAIN by adding or substituting the feature [1] "a plurality of transactions is combined to a block" as taught and/or suggested by LEE, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of SMITH and CAIN with these aforementioned teachings of [1] "a plurality of transactions is combined to a block" sufficiently taught, suggested, and/or LEE: par. [0001]). 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over SMITH and CAIN and PEFFERS and LEE. Claim 18 is a dependent claim that directly depends upon parent claim 10, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 10, SMITH and CAIN and LEE disclose and render obvious as previously combined the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the computer system according to claim 10, Reference (SMITH: discloses "[o]ne of ordinary skill in the art may appreciate that [] the disclosed subject matter may be practiced with various computer system configurations, including multiprocessor or multiple-core processor systems, minicomputers, mainframe computers, as well as pervasive or miniature computers or processors that may be embedded into virtually any device" par. [0219] or "the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations" par. [0222] and "system 1000" pars. [0110], [0124] or "system 1200" par. [0128]) 
• 18 ¶ 2 • wherein a plurality of transactions are combined to a block and wherein a copy of the block is stored by each designated cluster leader. See Prior Comment(s) at Claim 9 Par. 2; 
    
        
            
                                
            
        
    


Response to Arguments
Regarding , the Applicant's arguments submitted June 7, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed November 13, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the November 13, 2021 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the heading as applied to the herein examined current claims. 
• The Applicant argued: 

'[] Smith, in view of Cain, in further view of Peffers, fails to disclose at least the claimed limitation of ", wherein verifying comprises concluding the transaction information in a block that is published to the blockchain network", as recited by amended claim 1. 
"Applicant believes that all objections and rejections have been overcome, all pending claims are in a form suitable for allowance, and the application is believed to be in condition for allowance. []" 
(REMARKS [as abridged], pp. 11-13). 
Respectively nonetheless, the above-quoted arguments submitted June 7, 2021 at REMARKS pp. 11-13 regarding rejections under have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the heading above in which the Office has shown that the primary reference SMITH does in fact teach the final limitations added by Applicant’s amendment of Claims 1, 10, and 19 submitted June 7, 2021.
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20190173666 A1 by Ardashev; Ruslan et al. discloses HIERARCHICAL BLOCKCHAIN CONSENSUS OPTIMAZATION SCHEME.
USPGPub No. US 20140195984 A1 by ASLAM; Javed et al. discloses ANALYTIC FRAMEWORKS FOR PERSONS OF INTEREST.
USPGPub No. US 20180018738 A1 by Bernauer; Alexander et al. discloses DIGITAL ASSET PLATFORM.
USPGPub No. US 20190149418 A1 by Bertsche; Ryan et al. discloses CLUSTERED APPLICATION MANAGEMENT WITH A BLOCKCHAIN.
USPGPub No. US 20170236103 A1 by Biton; Eli discloses Peer-to-Peer Financial Transactions Using A Private Distributed Ledger.
USPGPub No. US 20180082296 A1 by BRASHERS; Per W. discloses SYSTEMS AND METHODS FOR USING A DISTRIBUTED LEDGER FOR DATA HANDLING.
USPGPub No. US 20180060496 A1 by Bulleit; Douglas A. et al. discloses BLOCKCHAIN-BASED MECHANISMS FOR SECURE HEALTH INFORMATION RESOURCE EXCHANGE.
USPAT No. US 10250708 B1 to Carver; David C. et al. discloses High performance distributed system of record.

USPGPub No. US 20190199787 A1 by Carver; David C. et al. discloses Distributed system of record transaction receipt handling in an overlay network.
USPGPub No. US 20180174231 A1 by Chenard; Jesse R. et al. discloses ENHANCED LEDGER SYSTEM AND METHOD.
USPGPub No. US 20180255125 A1 by Chrapko; Evan V et al. discloses PROVIDING VIRTUAL MARKERS BASED UPON NETWORK CONNECTIVITY.
USPGPub No. US 20140172708 A1 by Chrapko; Evan V et al. discloses SYSTEMS AND METHODS FOR PROVIDING VIRTUAL CURRENCIES.
USPGPub No. US 20190354723 A1 by DASSENNO; Fausto discloses WEIGHTED SOURCE DATA SECURED ON BLOCKCHAINS.
USPGPub No. US 20170367023 A1 by DEMCHENKO; Grigory Victorovich discloses METHOD OF AND SYSTEM FOR PROCESSING A TRANSACTION REQUEST IN DISTRIBUTED DATA PROCESSING SYSTEMS.
USPGPub No. US 20180109541 A1 by Gleichauf; Paul Harry discloses BLOCKCHAIN MINING USING TRUSTED NODES.
USPGPub No. US 20190199514 A1 by HARI; Adiseshu et al. discloses METHOD AND APPARATUS FOR ACCELERATING THE BLOCKCHAIN FOR SECURE AND HIGH THROUGHPUT APPLICATIONS.
USPGPub No. US 20060026599 A1 by Herington; Daniel E. et al. discloses System and method for operating load balancers for multiple instance applications.
USPGPub No. US 20180359089 A1 by Innes; Timothy et al. discloses BLOCKCHAIN-BASED SOCIAL MEDIA HISTORY MAPS.
USPGPub No. US 20190058719 A1 by Kar; Abhishek et al. discloses SYSTEM AND A METHOD FOR DETECTING ANOMALOUS ACTIVITIES IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20190058709 A1 by Kempf; James et al. discloses TENANT MANAGEMENT METHOD AND SYSTEM IN A CLOUD COMPUTING ENVIRONMENT.
USPGPub No. US 20190251199 A1 by Klianev; Ivan discloses Transactions Across Blockchain Networks.
USPGPub No. US 20180189753 A1 by Konda; Vijay et al. discloses INFRASTRUCTURE FOR OBLIGATION MANAGEMENT AND VALIDATION.

USPGPub No. US 20190013943 A1 by MAIM; Enrico discloses METHODS AND SYSTEMS IMPLEMENTED IN A NETWORK ARCHITECTURE WITH NODES CAPABLE OF PERFORMING MESSAGE-BASED TRANSACTIONS.
USPGPub No. US 20190081793 A1 by Martino; William et al. discloses PARALLEL-CHAIN ARCHITECTURE FOR BLOCKCHAIN SYSTEMS.
USPGPub No. US 20150293992 A1 by Meehan; Stephen W. et al. discloses CLUSTER PROCESSING AND RANKING METHODS INCLUDING METHODS APPLICABLE TO CLUSTER DEVELOPED THROUGH DENSITY BASED MERGING.
USPGPub No. US 20180341930 A1 by Moir; Mark S. et al. discloses Sharded Permissioned Distributed Ledgers.
USPGPub No. US 20190349733 A1 by Nolan; Keith et al. discloses DECENTRALIZED DATA STORAGE AND PROCESSING FOR IoT DEVICES.
USPGPub No. US 20190238525 A1 by Padmanabhan; Prithvi Krishnan et al. discloses Systems, methods, and apparatuses for implementing super community and community sidechains with consent management for distributed ledger technologies in a cloud based computing environment.
USPGPub No. US 20180357683 A1 by Pickover; Clifford A. et al. discloses RATING DATA MANAGEMENT.
USPGPub No. US 20140075002 A1 by Pradhan; Satyabrata et al. discloses METHODS FOR CLUSTERING NETWORKS BASED ON TOPOLOGY DISCOVERY AND DEVICES THEREOF.
USPAT No. US 9077580 B1 to Randhawa; Amarinder Singh et al. discloses Selecting preferred nodes for specific functional roles in a cluster.
USPGPub No. US 20180012311 A1 by Small; George L. et al. discloses SECURE AND TRACEABLE MANUFACTURED PARTS.
USPGPub No. US 20190114584 A1 by TOOHEY; Mark et al. discloses INFORMATION SYSTEM FOR ITEM VERIFICIATION.
USPGPub No. US 20170332239 A1 by Vaughn; Robert Lawson et al. discloses COOPERATIVE SECURITY IN WIRELESS SENSOR NETWORKS.
USPGPub No. US 20180204192 A1 by Whaley; Andrew et al. discloses Secure Digital Data Operations.

USPGPub No. US 20200145283 A1 by Zeng; Yan et al. discloses INTRA-CLUSTER NODE TROUBLESHOOTING METHOD AND DEVICE.
USPGPub No. US 20180123779 A1 by Zhang; Jiangang discloses Flexible Blockchain Smart-Contract Deployment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Wednesday and Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                                                                                                                                                                                                                          /SCOTT S TROTTER/Primary Examiner, Art Unit 3696